Case 4:11-cr-00196-ALM-KPJ Document 1558 Filed 08/13/21 Page 1 of 11 PageID #:
                                  17454



                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

UNITED STATES OF AMERICA                       §
                                               §   Case Number: 4:11-CR-00196
v.                                             §   Judge Mazzant
                                               §
NARCISO VALDEZ (2)                             §

                           MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant’s Motion for a Reduction of Sentence Pursuant to

 18 U.S.C. § 3582(c)(1)(A) (Dkt. #1551). The Court, having considered the Motion, the response,

 the record, and the applicable law, finds that the motion must be DENIED.

                                          I. BACKGROUND

        On November 10, 2014, Defendant Narciso Valdez (“Valdez”) pleaded guilty to

 Conspiracy to Manufacture or Distribute or Possess with Intent to Manufacture or Distribute, in

 violation of both 21 U.S.C. § 846 and 21 U.S.C. § 841(b)(1)(A). According to the government,

 Valdez was a supervisor in the conspiracy and maintained a stash house. The Court sentenced

 Valdez to 194 months’ imprisonment (Dkt. #1292). Valdez is presently serving his sentence at FCI

 Oakdale II. See https://www.bop.gov/inmateloc/ (Register Number: 19199-078). The Bureau of

 Prisons (“BOP”) projects he will be released on July 28, 2025. Id.

        Valdez seeks compassionate release based on his heart disease, diabetes, and risk of

 contracting COVID-19. Valdez argues that the health risks constitute “extraordinary and

 compelling reasons” to grant a sentence reduction (Dkt. #1551). The Government opposes the

 sentence reduction, arguing Valdez has not demonstrated “extraordinary and compelling reasons”

 and a sentence reduction is unwarranted based on the § 3553(a) factors (Dkt. #1554).
Case 4:11-cr-00196-ALM-KPJ Document 1558 Filed 08/13/21 Page 2 of 11 PageID #:
                                  17455



                                                II. LEGAL STANDARD

         A judgment of conviction imposing a sentence of imprisonment “constitutes a final

judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

United States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)); see also 18 U.S.C.

§ 3582(c). One such circumstance arises from 18 U.S.C. § 3582(c)(1)(A), the statute authorizing

compassionate release. Under § 3582(c)(1)(A), a district court may grant a sentence reduction if

it finds: (1) a defendant “fully exhausted all administrative rights[;]” (2) “extraordinary and

compelling reasons warrant such a reduction[;]” (3) “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission[;]” and (4) such a reduction is appropriate

“after considering the factors set forth in § 3553(a) to the extent that they are applicable.” 18 U.S.C.

§ 3582(c)(1)(A).

         The First Step Act of 2018 made the first major changes to compassionate release since its

authorization in 1984. Pub. L. 115-391, 132 Stat. 5194. Procedurally, the First Step Act removed

the Director of the BOP as the sole arbiter of compassionate release. Instead, the law enabled a

defendant to move for compassionate release directly in district court after exhausting their

administrative rights. 18 U.S.C. § 3582(c)(1)(A). Prior to this change, the BOP retained sole

gatekeeping authority over compassionate release petitions. United States v. Brooker, 976 F.3d

228, 232 (2d Cir. 2020). This resulted in underuse and mismanagement. Id. 1 Through the First

Step Act, Congress sought to mitigate this by “increasing the use and transparency of

compassionate release” Pub. L. 115-391, 132 Stat. 5194, 5239 (capitalization omitted).


1
  In 2013, a report from the Office of the Inspector General revealed that the BOP granted compassionate release to
only an average of 24 incarcerated people per year. See U.S. Dep't of Just. Office of the Inspector General, The Federal
Bureau of Prisons’ Compassionate Release Program 1 (2013), https://www.oversight.gov/sites/default/files/oig-
reports/e1306.pdf (last visited April 14, 2020). And of the 208 people whose release requests were approved by both
a warden and a BOP Regional Director, 13% died awaiting a final decision by the BOP Director. Id.; see also
Extraordinary and Compelling: A Re-Examination of the Justifications for Compassionate Release, 68 MD. L. REV.
850, 868 (2009) (noting that, in the 1990s, 0.01 percent of inmates annually were granted compassionate release).

                                                          -2-
Case 4:11-cr-00196-ALM-KPJ Document 1558 Filed 08/13/21 Page 3 of 11 PageID #:
                                  17456



         Substantively, the First Step Act also modified the “extraordinary and compelling reasons”

determination. Congress never defined what constitutes “extraordinary and compelling,” but

rather delegated this determination to the Sentencing Commission.2                                By the text of

§ 3582(c)(1)(A), any sentence reduction must be “consistent with applicable policy statements

issued by the Sentencing Commission.” However, since passage of the First Step Act, the

Sentencing Commission has not updated its guidelines on compassionate release. 3 This has

created significant disagreement across the country whether the pre-First Step Act policy statement

is still “applicable,” and thus binding on district courts.

         The Fifth Circuit recently joined the Second, Fourth, Sixth, Seventh, and Tenth Circuits in

concluding that § 1B1.13 is no longer binding on a district court. See United States v. Shkambi,

993 F.3d 388, 393 (5th Cir. 2021) (“The district court on remand is bound only by

§ 3582(c)(1)(A)(i) and, as always, the sentencing factors in § 3553(a). In reaching this conclusion,

we align with every circuit court to have addressed the issue.”). Under this new framework,

§ 1B1.13 still binds district courts on motions made by the BOP, but, for motions made directly

by an inmate, district courts are free to consider any relevant fact in determining if “extraordinary

and compelling reasons” exist. See Brooker, 976 F.3d at 235–36 (because the First Step Act allows

both inmates and the BOP to file compassionate-release motions under § 3582(c)(1)(A), § 1B1.13

now applies only when such motions are made by the BOP and is inapplicable when a

compassionate-release motion is made by a defendant); United States v. McCoy, 981 F.3d 271,

282 (4th Cir. 2020) (“A sentence reduction brought about by motion of a defendant, rather than


2
  In 28 U.S.C. § 994(a)(2), Congress granted the Commission broad authority to promulgate “general policy statements
regarding application of the guidelines or any other aspect of sentencing or sentence implementation that in the view
of the Commission would further the purposes set forth in [18 U.S.C. § 3553(a)(2)].” And in 28 U.S.C. § 994(t),
“Congress instructed the Commission to ‘describe what should be considered extraordinary and compelling reasons
for sentence reduction, including the criteria to be applied and a list of specific examples.’” United States v. Garcia,
655 F.3d 426, 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).
3
  The Sentencing Commission currently lacks a quorum to issue new guidelines.

                                                          -3-
Case 4:11-cr-00196-ALM-KPJ Document 1558 Filed 08/13/21 Page 4 of 11 PageID #:
                                  17457



the BOP, is not a reduction ‘under this policy statement.’”); United States v. Gunn, 980 F.3d 1178,

1180 (7th Cir. 2020) (agreeing with Brooker and holding that there is no “applicable” policy

statement for § 3582(c)(1)(A) motions after the First Step Act); United States v. Jones, 980 F.3d

1098, 1109 (6th Cir. 2020) (“Until the Sentencing Commission updates § 1B1.13 to reflect the

First Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release”).

       Despite this newfound discretion, district courts are not without guidance in determining

whether “extraordinary and compelling reasons” exist. First, Congress has explicitly limited that

“[r]ehabilitation of the defendant alone shall not be considered an extraordinary and compelling

reason.” 28 U.S.C. § 994(t) (emphasis added). Second, the Sentencing Commission’s policy

statement and commentary is still persuasive. United States v. Logan, No. 97-CR-0099(3), 2021

WL 1221481 (D. Minn., Apr. 1, 2021) (finding that § 1B1.13’s definition of “extraordinary and

compelling” should be afforded “substantial deference . . . as such deference is consistent with the

intent (even if not mandated by the letter) of § 3582(c)(1)(A)”). Application Note 1 of the policy

statement provides that “extraordinary and compelling reasons” exist when: (1) a terminal illness

or other medical condition “substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility[;]” (2) a defendant, who is at least 65 years

old, “is experiencing a serious deterioration in physical or mental health because of the aging

process” and “has served at least 10 years or 75 percent of his or her term of imprisonment[;]” and

(3) a defendant has minor children without a caregiver or with an incapacitated spouse or partner

who needs the defendant to be the caregiver. U.S.S.G. § 1B1.13, n.1(A)-(C). Lastly, BOP Program

Statement 5050.50 (“PS 5050.50”), amended after passage of the First Step Act, describes the

factors BOP considers grounds for compassionate release. See PS 5050.50 ¶¶ 3–6. These grounds



                                                -4-
Case 4:11-cr-00196-ALM-KPJ Document 1558 Filed 08/13/21 Page 5 of 11 PageID #:
                                  17458



are similar to the reasons identified by the Sentencing Commission, but also include a list of factors

like rehabilitation and circumstances of the offense. Id. 4

         Building from this guidance, district courts across the country have identified additional

situations where “extraordinary and compelling reasons” exist. First, while rehabilitation alone is

not an “extraordinary and compelling” reason for a sentence reduction, it can be a significant factor

warranting a sentence reduction when an inmate has an otherwise qualifying condition. See United

States v. Rodriguez, 451 F. Supp. 3d 392, 405 (E.D. Pa. 2020) (noting that the Sentencing

Commission itself interpreted § 3582(c)(1)(A) as allowing consideration of an inmate’s

rehabilitation). 5 If an inmate demonstrates a long, comprehensive record of rehabilitation, it goes

to whether injustice would result if they remain incarcerated. See Brooker, 976 F.3d at 238

(identifying “the injustice of [a] lengthy sentence” as a factor that may weigh in favor of a sentence

reduction). Second, courts consider any changes in law and the sentencing guidelines when

determining if a sentence is extraordinary. For example, courts grant compassionate release at a

remarkable rate for inmates subject to the now abolished § 924(c) sentence-stacking. See McCoy,

981 F.3d at 285 (“As the court observed in Bryant, multiple district courts have concluded that the

severity of a § 924(c) sentence, combined with the enormous disparity between that sentence and

the sentence a defendant would receive today, can constitute an “extraordinary and compelling”

reason for relief under § 3582(c)(1)(A)”). Though Congress did not retroactively eliminate

§ 924(c) sentence-stacking, courts consider whether the outdated policy warrants relief on a



4
  PS 5050.50’s nonexclusive factors are: “the defendant’s criminal and personal history, nature of his offense,
disciplinary infractions, length of sentence and amount of time served, current age and age at the time of offense and
sentencing, release plans, and ‘[w]hether release would minimize the severity of the offense.’” United States v.
Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (quoting PS 5050.50 ¶ 7).
5
  18 U.S.C. § 3142(g) aids the Court in determining whether a defendant is a danger to the community. Applicable
factors include: “the nature and circumstances of the offense,” “the person's character, physical and mental condition,
family ties, employment, . . . criminal history,” and “the nature and seriousness of the danger to any person or the
community that would be posed by the person's release.” 18 U.S.C. § 3142(g).

                                                         -5-
Case 4:11-cr-00196-ALM-KPJ Document 1558 Filed 08/13/21 Page 6 of 11 PageID #:
                                  17459



case-by-case basis.6

         Even if extraordinary and compelling reasons exist, they must outweigh the 18 U.S.C.

§ 3553(a) factors to warrant sentence reduction. See 18 U.S.C. § 3582(c)(1)(A). These factors are:

         (1) the nature and circumstances of the offense and the history and characteristics
             of the defendant;

         (2) the need for the sentence imposed—

                  (A) to reflect the seriousness of the offense, to promote respect for the law,
                      and to provide just punishment for the offense;

                  (B) to afford adequate deterrence to criminal conduct;

                  (C) to protect the public from further crimes of the defendant; and

                  (D) to provide the defendant with needed educational or vocational training,
                  medical care, or other correctional treatment in the most effective manner;

         (3) the kinds of sentences available;

         (4) the kinds of sentence and sentencing range [provided for in the U.S.S.G.] . . .

         (5) any pertinent [Sentencing Commission] policy statement . . .

         (6) the need to avoid unwarranted sentence disparities among defendants with
             similar records who have been found guilty of similar conduct; and

         (7) the need to provide restitution to any victims of the offense.

Id. § 3553(a).

                                                    III. DISCUSSION

         Valdez moves for compassionate release based on his heart disease and diabetes. Valdez

argues these medical conditions, coupled with the ongoing COVID-19 pandemic, warrant a

sentence reduction. The Government responds that Valdez’s conditions do not qualify for



6
  See Shon Hopwood, Second Looks & Second Chances, 41 CARDOZO L. REV. 83, 123-24 (2019) (arguing Congress
did not make § 924(c) sentence stacking retroactive because it did not want to make all inmates “categorically” eligible
for sentencing relief, but Congress meant for relief from draconian sentences to apply “individually”)

                                                          -6-
Case 4:11-cr-00196-ALM-KPJ Document 1558 Filed 08/13/21 Page 7 of 11 PageID #:
                                  17460



compassionate release.

         Although Valdez has met § 3582(c)(1)(A)’s exhaustion requirement, he has not met the

statute’s requirement that “extraordinary and compelling reasons” exist warranting a reduction of

his sentence. Valdez’s motion must therefore be denied.

A. Valdez Has Met § 3582(c)(1)(A)’s Exhaustion Requirement.

         Valdez’s compassionate release motion may only be considered if he first meets

§ 3582(c)(1)(A)’s exhaustion requirement. Courts may not consider a modification to a

defendant’s sentence under § 3582(c)(1)(A)(i) unless a motion for such a modification is properly

made by the Director of the BOP or by a defendant who has fully exhausted their administrative

remedies. 18 U.S.C. § 3582(c)(1)(A). Fully exhausting administrative remedies requires a denial

by the warden of a defendant’s facility or waiting thirty days without receiving a response to a

request. Id. 7

         Section 3582(c)(1)(A)’s exhaustion requirement is not waivable. See United States v.

Rivas, 833 F. App’x 556, 558 (5th Cir. 2020) (“Because the statutory language is mandatory—that

a prisoner must exhaust their BOP remedy before filing in district court—we must enforce this

procedural rule . . .”); United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La.

Apr. 9, 2020) (“While the Court is well aware of the effects the Covid-19

pandemic . . . § 3582(c)(1)(A) does not provide this Court with the equitable authority to excuse

Reeves' failure to exhaust his administrative remedies or to waive the 30-day waiting period.”). If

a defendant has not sought relief from the BOP, or has not waited thirty days since seeking relief,

the Court may not consider their motion.


7
  BOP regulations define “warden” to include “the chief executive officer of . . . any federal penal or correctional
institution or facility.” 28 C.F.R. § 500.1(a); United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020); c.f. United
States v. Campagna, 16 Cr. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (holding that “the denial
of Defendant's request by the Residential Re-entry Manager suffices to exhaust his administrative rights”).

                                                         -7-
Case 4:11-cr-00196-ALM-KPJ Document 1558 Filed 08/13/21 Page 8 of 11 PageID #:
                                  17461



       In August 2020, Valdez asked the warden at FCI Oakdale II to grant him compassionate

release and was denied. (Dkt. #1551 at p. 15; Dkt. #1554 at pp. 2–3). Valdez has met

§ 3582(c)(1)(A)’s exhaustion requirement.

B. Valdez Has Not Met § 3582(c)(1)(A)’s Requirement that “Extraordinary and Compelling
   Reasons” Warrant a Sentence Reduction.

       Valdez’s compassionate release motion turns on his assertion that the risks to his health

associated with COVID-19—expounded by his heart disease and diabetes—are sufficient reasons

to reduce his sentence. Valdez’s assertion fails because his conditions are not severe enough to

constitute “extraordinary and compelling reasons” under § 3582(c)(1)(A)(i).

       The Court has discretion to decide whether Valdez’s conditions present “extraordinary and

compelling reasons” warranting a sentence reduction. See Shkambi, 399 F.3d at 392–93. The

Court is not bound by the Sentencing Commission’s policy statement and may consider any

relevant facts in evaluating Valdez’s condition of incarceration. Id. Typically, courts consider

whether a defendant suffers from a serious health condition, has a record of rehabilitation, the

nature and circumstances of defendant’s offense, and whether a sentence is based on outdated law.

See Brooker, 976 F.3d at 238.

       Rehabilitation alone cannot support a claim for sentence reduction, but may be considered

as a factor in evaluating “extraordinary and compelling reasons.” See Brooker, 976 F.3d at 237-

38; United States v. Hudec, No. 4:91-1-1, 2020 WL 4925675, at *5 (S.D. Tex. Aug. 20, 2020).

Here, Valdez claims he has completed numerous BOP adult education courses and programs

during his incarceration (Dkt. #1551 at p. 16). Valdez also asserts he tries to maintain his religious

activities (Dkt. #1551 at p. 16). Valdez’s plan upon release is to return to Mexico where he

inherited land from his family and go into agriculture. (Dkt. #1551 at p. 16). While Valdez

apparently played a key role in the cocaine conspiracy he was charged under, he has served nearly


                                                 -8-
Case 4:11-cr-00196-ALM-KPJ Document 1558 Filed 08/13/21 Page 9 of 11 PageID #:
                                  17462



75% of his sentence. Accordingly, the Court finds Valdez’s rehabilitative record supports his

release.

       When considering if a defendant’s health condition supports compassionate release, the

mere existence of COVID-19 in society cannot independently justify a sentence reduction. See

United States v. Miller, No. 2:17-CR-015-D, 2020 WL 2514887, *2 (N.D. Tex. May 15, 2020)

(citing United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). For a defendant to be granted

compassionate release based on COVID-19, defendant must have a serious comorbidity and

evidence the facility is not effectively controlling the spread of the virus. See United States v.

Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General

concerns about the spread of COVID-19 or the mere fear of contracting an illness in prison are

insufficient grounds to establish the extraordinary and compelling reasons necessary to reduce a

sentence.”).

       In the instant case, Valdez demonstrates health conditions that potentially provide a basis

for compassionate release. Valdez claims his heart disease and diabetes put him at an increased

risk of contracting COVID-19. However, according to Valdez’s medical records, his heart disease

is in remission, and he is being treated through medication for heart failure, hypertension, and

diabetes (Dkt. #1555, Exhibit 1 at pp. 10–11). Further, hypertension and diabetes are insufficient

to constitute “extraordinary and compelling reasons” unless combined with other extenuating

circumstances. See United States v. Manzano, No. 16-cr-20593, 2020 WL 7223301, at *3–4 (E.D.

Mich. Dec. 8, 2020) (collecting cases and finding hypertension and diabetes were “extraordinary

and compelling” when combined with defendant’s age and the lack of health protections

implemented by her facility); see also United States v. Guyton, No. 11-271, 2020 WL 2128579, at




                                               -9-
Case 4:11-cr-00196-ALM-KPJ Document 1558 Filed 08/13/21 Page 10 of 11 PageID #:
                                   17463



 *3 (E.D. La. May 5, 2020) (denying compassionate release for a 45-year-old with mild

 hypertension).

        Absent COVID-19, Valdez would present no basis for compassionate release because his

 medical ailments are appropriately managed and do not impede his ability to provide self-care in

 the institution. Valdez is classified as Chronic Care Level 2 “Stable/Chronic Care.” Care Level 2

 inmates are stable outpatients who require clinician evaluations anywhere from monthly to every

 six months. Care Level 2 inmates’ medical and mental health conditions can be managed through

 routine and regularly scheduled appointments with clinicians for monitoring. See BOP, Care Level

 Classification    for   Medical      and    Mental     Health     Conditions       or   Disabilities,

 https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (May 2019). Valdez has

 comorbidities of COVID-19, but his health appears stable at this time. The Government contends

 Valdez’s medical conditions are well-controlled by medication within the facility (Dkt. #1555 at

 p. 3). Further, Valdez’s age of 51 also does not place him at an increased risk.

        FCI Oakdale II reports zero active cases among inmates and only one active case among

 staff. Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited

 July 14, 2021). Though the alleged social distancing restrictions and conditions at FCI Oakdale II

 are disturbing (Dkt. #1551 at pp 3–6), the BOP asserts they are taking health and safety precautions

 as well as vaccinating staff and inmates (Dkt. #1554 at pp. 3–6).

        Valdez’s records indicate he has recovered from COVID-19 and received both doses of the

 Pfizer-BioNTech vaccine. Valdez’s vaccination has mitigated the risk to his health and eliminated

 the “extraordinary and compelling” circumstances associated with COVID-19.

        Weighing the evidence, Valdez’s rehabilitative efforts are impressive, but he fails to prove

 that his incarceration is “extraordinary and compelling” under § 3582(c)(1)(A)(i) framework. See



                                                -10-
    Case 4:11-cr-00196-ALM-KPJ Document 1558 Filed 08/13/21 Page 11 of 11 PageID #:
                                       17464



     United States v. Stowe, No. CR H-11-803(1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019)

     (citation omitted) (stating that the defendant generally “has the burden to show circumstances

     meeting the test for compassionate release”).8

              Under the rule of finality, federal courts may not “modify a term of imprisonment once it

     has been imposed” unless one of a few “narrow exceptions” applies. Freeman v. United States,

     564 U.S. 522, 526 (2011) (citing 18 U.S.C. § 3582(c)) (plurality op.); see also Dillon, 560 U.S. at

     819 (same). Compassionate release is one of those exceptions, but a defendant must conform both

     to the procedural and substantive requirements of § 3582(c)(1)(A) for a court to modify a sentence.

     Because Valdez has failed to meet the controlling requirements for compassionate release set forth

.    in § 3582(c)(1)(A)(i), his Motion must be denied.9

                                                       IV. CONCLUSION

              It is therefore ORDERED that Defendant’s Motion for a Reduction of Sentence Pursuant

     to 18 U.S.C. § 3582(c)(1)(A) (Dkt. #1551) is DENIED.

            SIGNED this 13th day of August, 2021.




                                                 ___________________________________
                                                 AMOS L. MAZZANT
                                                 UNITED STATES DISTRICT JUDGE




     8
       Given Defendant’s failure to meet § 3582(c)(1)(A)’s requirements, the Court need not address whether the applicable
     18 U.S.C. § 3553(a) factors support a sentence reduction.
     9
       In the alternative, the Court is also unable to order home confinement. The BOP has exclusive authority to determine
     where a prisoner is housed; thus, the Court is without authority to order home confinement. 18 U.S.C. § 3621(b); see
     also United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020) (“[N]either
     the CARES Act nor the First Step Act authorizes the court to release an inmate to home confinement.”).

                                                             -11-
